DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13 line 18, it is indefinite as to whether the external contacts refer to the external contact pads on the underside of the redistribution substrate in claim 13 line 12 or some other contacts.  For purposes of examination the former interpretation will be used. 
Claim 13 recites the limitation "external contacts" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-24 do not clear up the problem in claim 13. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2007/0080456).
With regard to claim 13, figures 1a, 1c, and 4a-4b of Chang discloses a semiconductor assembly, comprising: at least one semiconductor component 100 including a redistribution substrate 101 and a semiconductor chip 102, said redistribution substrate 101 having an underside (bottom of 101) with first (region of 101 under 102) and second (region of 101 not under 102) regions and a top side (top of 101), said semiconductor chip 102 disposed on said top side (top of 101) of said redistribution substrate 101 and said semiconductor chip 102 having contact pads (pads on 102 connected to 103); contact connection pads (pad on top of 101 connected to 103) disposed on said top side of said redistribution substrate 101 for connection to said contact pads (pads on 102 connected to 103) of said semiconductor chip 102; external contact pads (pad under 101 connected to 105) disposed on said underside (bottom of 101) of said redistribution substrate 101, said external contact pads (pad under 101 connected to 105) being electrically connected to said contact connection pads (pad on top of 101 connected to 103) by conductor tracks (interconnects in 101 connecting 103 to 105); said external contact pads (pad under 101 connected to 105) disposed at a 
With regard to claim 14, figures 1a, 1c, and 4a-4b of Chang discloses that the external contact pads (pad under 101 connected to 105) of said redistribution substrate 101 and said corresponding contact pads 125 of said printed circuit board 120 are disposed in rows and columns with a uniform pitch, and said pitch in said first region Z3 differs from and is greater S3 than S2 said pitch in said second region Z2.
With regard to claim 15, figures 1a, 1c, and 4a-4b of Chang discloses that the through holes 126/426 are disposed in rows and columns in respective interspaces between said contact pads 125 of said printed circuit board 120.
With regard to claim 18, figures 1a, 1c, and 4a-4b of Chang discloses said top side (top of 101) of said redistribution substrate 101 has a chip mounting region (region 
With regard to claim 19, figures 1a, 1c, and 4a-4b of Chang discloses said second region Z1 is a peripheral region of said redistribution substrate 101.
With regard to claim 20, figures 1a, 1c, and 4a-4b of Chang discloses external contacts 105 disposed on said external contact pads (pad under 101 connected to 105) of said redistribution substrate 101.
With regard to claim 21, figures 1a, 1c, and 4a-4b of Chang discloses said semiconductor component 100 is a ball grid array component (“BGA package”, par [0007]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0080456) in view of Rajan et al. (US 2014/0192583) (“Rajan”).
With regard to claim 16, Chang does not disclose that the through holes are unfilled drilled holes.
However, Rajan discloses that the through holes are unfilled drilled holes (“remaining plated through-holes remain unfilled”, col. 3 ll. 3).

With regard to claim 17, Chang does not disclose through holes are drilled holes being wholly or partly filled with copper or a copper alloy.
However, Rajan discloses through holes are drilled holes being wholly or partly filled with copper (copper”, col. 10 ll. 31) or a copper alloy.
Therefore, it would have been obvious to one of ordinary skill in the art to form the through holes of Chang with copper as taught in Rajan in order to provide an electrically conductive fillers.  See col. 10 ll. 22 of Rajan.   

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0080456) in view of Nah et al. (US 2006/0131732) (“Nah”). 
With regard to claim 22, Chang does not discloses a heat sink, said printed circuit board being in thermal contact with said heat sink.
However, figure 1 of Nah discloses a heat sink 16, said printed circuit board 14 being in thermal contact (58b, 59c) with said heat sink 16.
Therefore, it would have been obvious to one of ordinary skill in the art to form the circuit board of Chang with the heat sink as taught in Nah in order to carrying heat from the body of the component to the substrate on which the component is mounted.  See par [0005] of Nah.  
With regard to claim 23, fig. 1a of Chang discloses said printed circuit board 120 has an underside (bottom of 120) disposed opposite said top side (top of 120). 

However, figure 1 of Nah discloses said heat sink 16 being disposed at said underside 46 of said printed circuit board 14.
Therefore, it would have been obvious to one of ordinary skill in the art to form the circuit board of Chang with the heat sink as taught in Nah in order to carrying heat from the body of the component to the substrate on which the component is mounted.  See par [0005] of Nah.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0080456), Nah et al. (US 2006/0131732) (“Nah”), and Seah (US 2013/0093085). 
With regard to claim 24, Chang and Nah do not disclose said through holes adjoin said heat sink or are in thermal contact with said heat sink through a thermally conductive paste.
However, figure 9A of Seah discloses said through holes 77” adjoin said heat sink 74 or are in thermal contact 77” with said heat sink 74 through a thermally conductive paste (“thermally conductive paste”, par [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the circuit board of Chang with the thermally conductive paste in through-holes as taught in Seah in order to carry heat away from the chips.  See par [0062] of Seah. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             3/17/2022